NOTICE OF ALLOWANCE
Election/Restrictions
Claims 17-20 are allowable. The restriction requirement, as set forth in the Office action mailed on 1/10/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821 .04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 17-20 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1 21 1, 1215, 170 USPO 129, 131 -32
(CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given via a phone conversation with attorney Travis Iams on 3/22/2022.
Claim 8 of the application has been amended as follows:
8. The outdoor unit of claim2, wherein: the at least one coil locator is spaced from the outer lip of the base pan; and a shroud is positioned on the base pan between the at least one coil locator and the outer lip of the base pan.  
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an outdoor unit of a climate control system, comprising: at least one coil locator coupled to the at least one receptacle of the base pan wherein the at least one coil locator comprises a tongue which extends through the aperture, and a pair of horizontally spaced feet separate and distinct from the tongue and which are received in the aperture, wherein the pair of feet are aligned along a horizontal axis which extends through the pair of feet and wherein the pair of feet restrict the at least one coil locator from pivoting about a pivot axis extending vertically and orthogonal to the horizontal axis; and wherein the lower end of the heat exchanger coil is positioned on the at least one coil locator;
The closest prior art reference is: Mastroianni (10,215,507 B2):
 Mastroianni discloses an outdoor unit of a climate control system, comprising: a base pan comprising an upper surface, a lower surface opposite the upper surface, and at least one receptacle, wherein the at least one receptacle comprises an aperture extending entirely through the base pan from the upper surface to the lower surface; a heat exchanger coil having an upper end and a lower end opposite the upper end, a fan configured to produce an airflow across the heat exchanger coil.
However, Mastroianni does not disclose at least one coil locator coupled to the at least one receptacle of the base pan wherein the at least one coil locator comprises a tongue which extends through the aperture, and a pair of horizontally spaced feet separate and distinct from the tongue and which are received in the aperture, wherein the pair of feet are aligned along a horizontal axis which extends through the pair of feet and wherein the pair of feet restrict the at least one coil locator from pivoting about a pivot axis extending vertically and orthogonal to the horizontal axis; and wherein the lower end of the heat exchanger coil is positioned on the at least one coil locator;
Further, there appears to be no reason to modify the apparatus of Mastroianni to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763